PER CURIAM.
In these two similar cases, appellants are homeowners represented by attorney William Butler appealing the dismissal of their claims against their mortgage banks and the denial of their motions to remand to state court. We End no error in either case. See, e.g., Welk v. Ally Financial, Inc., No. 12-3141, 720 F.3d 736, 2013 WL 3491049 (8th Cir. July 15, 2013). Accordingly, we affirm the orders of the district court.1 See 8th Cir. R. 47B.

. The Honorable John R. Tunheim, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Tony N. Leung, United States Magistrate Judge for the District of Minnesota (No. 12-3219), and the Honorable Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota (No. 12-3592).